Fourth Division
                                                              November 26, 2008




No. 1-08-2440




DAN DRUCK, Libertarian Party Candidate for United      )              Appeal from the
States Representative in the 14th Congressional        )              Circuit Court of
District,                                              )              Cook County.
                                                       )
                      Petitioner-Appellant,            )
                                                       )
v.                                                     )
                                                       )
ILLINOIS STATE BOARD OF ELECTIONS, STATE               )
STATE OFFICERS ELECTORAL BOARD, and                    )              No. 08 CO EL 000008
ALBERT PORTER, BRYAN SCHNEIDER, PATRICK )
A. BRADY, JOHN R. KEITH, JESSIE SMART, WANDA )
REDNOUR, WILLIAM M. McGUFFAGE and ROBERT )
J. WALTERS, in their official capacities as members of )
the duly Constituted State Officers Electoral Board,   )
and BRETT HAASE, the Objector,                         )              Honorable
                                                       )              Alfred J. Paul,
                      Respondents-Appellees.           )              Judge Presiding.


       JUSTICE NEVILLE delivered the opinion of the court:

       Dan Druck, the candidate, filed nomination papers to have his name placed on the ballot for

the November 4, 2008, general election in the 14th Congressional District. Brett Hasse, the objector,

filed objections that challenged Druck’s nomination papers. The Illinois State Board of Elections

(SBOE), sitting as the State Officers Electoral Board (SOEB) (1) found that it lacked the authority

to address the constitutional issues raised by Druck, but (2) found that Druck failed to secure enough

signatures on his nominating petitions to have his name placed on the ballot. Accordingly, the SOEB
1-08-2440


invalidated Druck's nomination papers and sustained the objections.

        After Druck’s name was removed from the ballot, he filed an expedited petition in the circuit

court that challenged the SOEB’s decision that his nomination petitions did not contain a sufficient

number of signatures for him to be certified as a candidate entitled to have his name placed on the

November 2008 ballot. Druck's petition also alleged that sections 10-2 and 10-8 of the Election

Code, (10 ILCS 5/10-2, 10-8 (West 2006)) interfered with his right to ballot access and placed

restrictions on his and on the voters in the district's first and fourteenth amendment right (U.S. Const.

Amends. I, XIV). Druck and the state defendants filed cross-motions for summary judgment, and

Hasse filed a response to Druck's motion for summary judgment. The circuit court granted the state

defendants’ motion for summary judgment and Druck filed this appeal.

        Druck filed a memorandum in the appellate court and maintains that the circuit court erred

when it entered an order that granted the SOEB’s motion for summary judgment thereby affirming

the SOEB’s decision to remove Druck's name from the ballot. Druck presents the following issues

for our review: (1) whether it is a violation of Druck's first and fourteenth amendment rights for

section 10-2 of the Election Code, in elections subsequent to the first election following a

redistricting, to impose a minimum signature requirement for ballot access of 5% of the voters who

voted in the next preceding regular election in the district; (2) whether Druck's first and fourteenth

amendments rights are violated if the signature requirements for ballot access in section 10-2 of the

Election Code are only enforced when objections are filed pursuant to section 10-8 of the Election

Code; and (3) whether the signature requirements for ballot access in section 10-2 of the Election

Code for a new party formed in a district, which are different from the signature requirements for

                                                  -2-
1-08-2440


a new party formed in the entire state, violate Druck's first and fourteenth amendment constitutional

rights and his rights under article I, sections 2,4, and 5, of the Illinois Constitution (Ill. Const. 1970,

art. I, §§2,4,5). For the reasons that follow, we affirm the circuit court’s September 4, 2008, order

that affirmed the decision of the SOEB that removed Druck's name from the ballot.

                                           BACKGROUND

        Dan Druck filed nominating petitions containing 7,131 signatures in order to have his name

placed on the ballot as the Libertarian candidate for the office of representative in the 14th

Congressional District in the November 4, 2008, general election. On June 30, 2008, Brett Haase

filed objections to Druck’s nominating petitions that alleged that Druck failed to meet the minimum

signature requirement to have his name appear on the ballot.

        On July 21, 2008, the SBOE, sitting as the SOEB, considered Hasse's objections to Druck’s

nomination petitions. The SOEB found that Druck was required to file nominating petitions that

contained no fewer than 9,995 signatures. The SOEB also found that Druck’s nominating petitions

only contained 7,131 signatures. The SOEB further found (1) that Druck’s nominating petitions did

not contain the number of signatures required to place his name on the ballot; and (2) that the SOEB

lacked the authority to rule on any of the Druck’s constitutional issues. Accordingly, the SOEB

sustained Brett Haase’s objections to Druck’s nominating petition and removed Druck's name from

the ballot.

        On July 30, 2008, Druck filed an expedited petition in the circuit court for judicial review

of the SOEB’s decision (10 ILCS 5/10-10.1(West 2006)(section 10.1 provides for judicial review

of the decisions of an electoral board)), and he argued that sections 10-2 and 10-8 of the Election

                                                   -3-
1-08-2440


Code (10 ILCS 5/10-2, 10-8 (West 2006)), individually or collectively, violated the state and federal

constitutions (1) because the number of signatures required was so high that it violated constitutional

principles promoting access to the ballot; (2) because it is unfair for him to be removed from the

ballot for having collected too few signatures when other candidates who do likewise but whose

eligibility is unchallenged remain on the ballot; and (3) because Illinois has determined that 5,000

signatures are a sufficient showing of support to merit ballot access and, thus, it is a violation to ever

require a greater number of signatures.

        On August 13, 2008, Druck filed a motion for summary judgment in which he argued that

sections 10-2 and 10-8 of the Election Code, when taken together, result in an unconstitutional denial

of ballot access in the 14th Congressional District. Druck’s summary judgment motion maintained

that “the issue [before the circuit court was] whether the disparity in treatment of new versus

established party candidates has any rational basis in view of the detrimental impact such ballot

access restrictions place on the first and fourteenth amendment rights of the candidate.” Druck also

maintained that if 5,000 signatures are a sufficient showing of a modicum of support after

redistricting, then there is no rational basis for a different number of signatures (5% of the voters

voting in the district) in the elections subsequent to the first election following a redistricting.

Finally, Druck maintained that section 10-8 of the Election Code virtually eliminates the signature

requirement if no one files a challenge.1

        1
            Druck’s claim that section 10-8 of the Election Code virtually eliminates the signature
requirement if no one files a challenge is unsupported by case or statutory authority. Druck also
claims that 107 of 110 electoral districts require the filing of an actual objection. However, he

                                                  -4-
1-08-2440


          On August 19, 2008, the SOEB filed a cross-motion for summary judgment and argued that

the issues raised by Druck have been addressed by the Seventh Circuit in Libertarian Party of Illinois

v. Rednour, 108 F.3d 768 (7th Cir. 1997). The SOEB argued, based upon Rednour, that, although

the rights to vote and to associate are fundamental, those rights are not absolute because the State

is permitted to impose reasonable restrictions on access to the ballot and has a duty to ensure the

electoral process is orderly.

          The circuit court found that, although established party candidates are required to collect a

smaller number of signatures in order to secure a position on the ballot, they have a requirement that

Druck does not, namely, that they must also prevail in a primary election. The circuit court also

found (1) that the decision of the SOEB was not against the manifest weight of the evidence; and (2)

that the decision of the SOEB was not contrary to the applicable statute. Finally, Druck appeals from

the circuit court’s September 4, 2008, order that granted the SOEB’s motion for summary judgment

thereby affirming the SOEB’s decision that removed Druck’s name from the November 4, 2008

ballot.

                                              ANALYSIS

                                          Standard of Review

          This court views electoral boards, such as the SOEB, as administrative agencies. Cinkus v.

Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 209 (2008)(citing Kozel v.




does not cite authority for the proposition that, absent the filing of an objection, a candidate can
get on the ballot without first filing the requisite number of signatures.

                                                  -5-
1-08-2440


State Board of Elections, 126 Ill. 2d 58, 68 (1988) (“As an administrative agency established by

statute, an electoral board may exercise only the powers conferred upon it by the legislature' ”)).

Because the legislature vested electoral boards, and not the circuit court, with original jurisdiction

over objections to nomination petitions (Cinkus, 228 Ill. 2d at 209 (citing Geer v. Kadera, 173 Ill.

2d 398, 407 (1996), and 10 ILCS 5/10-9 (West 2006))), this court reviews the decisions of the

electoral board, herein the SOEB, rather than the circuit court. Siegel v. Lake County Officers

Electoral Board, No. 2-08-0626, slip op. at 5 (September 9, 2008) (citing Cinkus v. Village of

Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 212 (2008), and Bergman v. Vachata,

347 Ill. App. 3d 339, 344 (2004) (citing Lockhart v. Cook County Officers Electoral Board, 328 Ill.

App. 3d 838, 841 (2002))).

        Moreover, because this court views electoral boards as administrative agencies (Kozel v. 126

Ill. 2d at 69), the standards of review are essentially identical. Siegel, slip op. at 5, citing Cullerton

v. Du Page County Officers Electoral Board, No. 2-08-0605, slip op. at 2 (August 7, 2008). An

electoral board's findings of fact are deemed to be prima facie true and correct and will not be

overturned on appeal unless they are against the manifest weight of the evidence. Siegel, slip op.

at 5 (citing Cullerton, slip op. at 2, citing Cinkus, 228 Ill. 2d at 210). However, this court is not

bound by the electoral board's decisions on questions of law; therefore, those questions are given de

novo review. Siegel, slip op. at 5 (citing Cullerton, slip op. at 2-3, citing Cinkus, 228 Ill. 2d at

210-11). Finally, an electoral board's rulings on mixed questions of law and fact (1) where the

historical facts are admitted, (2) where the rule of law is undisputed, and (3) where the only

remaining issue is whether the facts satisfy a statutory standard, will not be disturbed unless clearly

                                                  -6-
1-08-2440


erroneous. Siegel, slip op. at 5 (citing Cullerton, slip op. at 3, citing Cinkus, 228 Ill. 2d at 211).

                               Signature Requirements for Nomination

        The threshold question this court must answer is whether the minimum signature

requirements in section 10-2 of the Election Code violate Druck's constitutional rights . Druck

argues that the collective application of sections 10-2 and 10-8 of the Election Code violates his first

and fourteenth amendment rights. According to Druck, (1) his constitutional rights are violated by

the minimum signature requirement for ballot access for a new party in section 10-2 of the Election

Code, i.e., in elections subsequent to the first election following a redistricting, section 10-2 requires

a new party's nomination petitions to have signatures from 5% of the voters who voted in the next

preceding regular election in the district; (2) there is a violation of the first and fourteenth

amendments rights of candidates and voters if the signature requirements in section 10-2 of the

Election Code are only enforced when objections are filed pursuant to section 10-8 of the Election

Code; and (3) the signature requirements for ballot access in section 10-2 of the Election Code for

a new party formed in a district, which are different from the signature requirements for a new party

formed in entire state, violate Druck's first and fourteenth amendment constitutional rights and his

rights under article I, sections 2,4, and 5, of the Illinois Constitution.

        The SOEB and Brett Haase, the objector, argue that the Election Code does not violate

Druck’s constitutional rights (1) because section 10-2 of the Election Code does not impose a severe

burden on new party candidates seeking to secure ballot access; and (2) because section 10-2 of the

Election Code, whether considered individually or collectively with section 10-8 of the Election

Code, is supported by a legitimate governmental interest.

                                                  -7-
1-08-2440


       In Illinois, candidates that seek to have their names placed on the ballot, whether for

statewide office or for political subdivisions of the state, must comply with the Election Code. 10

ILCS 5/1-1 et seq. (West 2006). Section 10-2 of the Election Code prescribes the signature

requirements for political parties that seek to file nomination papers to have their candidate's names

placed on the ballot both before and after redistricting. 10 ILCS 5/10-2 (West 2006). Section 10-8

of the Election Code prescribes the rules (1) for making objections to a candidate’s nomination

papers, (2) for making objections to public question petitions, and (3) for making objections to

constitutional amendment petitions. 10 ILCS 5/10-8 (West 2006).

       It is axiomatic that there cannot be unfettered access to the ballot and that “[s]tates may, and

inevitably must, enact reasonable regulations of parties, elections, and ballots to reduce election- and

campaign-related disorder.” (Emphasis added.) Timmons v. Twin Cities Area New Party, 520 U.S.

351, 358, 137 L. Ed.2d 589, 595 117 S. Ct. 1364, 1369 (1997)(citing Burdick v. Takushi, 504 U.S.

428, 433, 119 L. Ed. 2d 245, 253, 112 S. Ct. 2059, 2063 (1992)(“ ‘[A]s a practical matter, there must

be a substantial regulation of elections if they are to be fair and honest and if some sort of order,

rather than chaos, is to accompany the democratic process’ ”)(quoting Storer v. Brown, 415 U.S.

724, 730, 39 L. Ed. 2d 714, 723, 94 S. Ct. 1274, 1279 (1974), and citing Tashjian v. Republican

Party of Conn., 479 U.S. 208, 217, 93 L. Ed. 2d 514, 107 S. Ct. 544, 549-50 (1986) ("The

Constitution grants States broad power to prescribe the ‘Times, Places and Manner of holding

Elections for Senators and Representatives,’Art. I, § 4, cl. 1, which power is matched by state control

over the election process for state offices”)).

       We are mindful of the fact that the right of qualified voters to vote and the right of citizens

                                                  -8-
1-08-2440


to associate for political purposes are considered among our more fundamental constitutionally

protected rights; however, those rights are not absolute. Munro v. Socialist Workers Party, 479 U.

S. 189, 193, 93 L. Ed. 2d 499, 504, 107 S. Ct. 533, 536 (1986). States may impose reasonable

restrictions upon political parties because states have an interest in requiring a demonstration of

qualification in order for the elections to be run fairly and effectively. Munro, 479 U.S. at 193, 93

L. Ed. 2d at 504, 107 S. Ct. at 536, citing Storer, 415 U.S. at 730, 39 L. Ed. 2d at 723, 94 S. Ct. at

1279. This is not only a State’s right, it is a duty. Rednour, 108 F. 3d at 774, citing Storer, 415 U.S.

at 729, 39 L. Ed. 2d at 723, 94 S. Ct. at 1278-79, and U.S. Const. art. I, § 4, cl. 1. States also have

an interest in limiting ballot access to serious candidates who can demonstrate a measurable quantum

of support or a level of political viability. Lee v. Keith, 463 F. 3d 763, 769 (7th Cir. 2006), citing

Anderson v. Celebrezze, 460 U.S. 780, 788 n.9, 75 L. Ed. 2d 547, 557 n.9, 103 S. Ct. 1564, 570 n.9,

and Jenness v. Fortson, 403 U.S. 431, 442, 29 L. Ed. 2d 554, 91 S. Ct. 1970 (1971). The

“preliminary demonstration of a ‘significant modicum of support’ furthers the state's legitimate

interest of ‘avoiding confusion, deception, and even frustration of the democratic process at the

general election.’” Rednour, 108 F. 3d at 774, quoting Jenness, 403 U.S. at 442, 29 L. Ed. 2d at 562-

63, 91 S. Ct. at 1976 (1971).

        Whether an election takes place before or immediately after redistricting, we find that Illinois

has an interest in requiring candidates and political parties seeking access to the ballot to demonstrate

a modicum of support. Vestrup v. Du Page County Election Comm'n, 335 Ill. App. 3d 156, 165

(2002)(quoting Munro, 479 U. S. at 193, 93 L. Ed. 2d at 504-05, 107 S. Ct. at 536, and citing Huskey

v. Municipal Officers Electoral Board, 156 Ill. App. 3d 201, 206 (1987) (“the purpose of

                                                  -9-
1-08-2440


conditioning ballot access on a candidate's obtaining voter signatures is ‘to reduce the electoral

process to manageable proportions by confining ballot positions to a relatively small number of

candidates who have demonstrated initiative and at least a minimal appeal to eligible voters’ ”)).

The Illinois Election Code provides for two categories of political parties, established and new, and,

except for the first election that follows redistricting, Illinois employs a percentage-based

qualification system to determine into which category a given candidate or party falls. 10 ILCS 5/10-

2 (West 2006); see also Rednour, 108 F.3d at 771. Section 10-2 of the Election Code provides that,

in the first election following a redistricting of congressional districts, a petition to form a new party

in a congressional district shall be signed by at least 5,000 qualified voters of the congressional

district. 10 ILCS 5/10-2 (West 2006). Section 10-2 of the Election Code also provides that for

elections other than the first election following a redistricting, a new political party that is formed

for any district less than the entire state must file petitions signed by qualified voters of not less than

5% of the voters who voted at the next preceding regular election in such district. 10 ILCS 5/10-2

(West 2006). However, whenever the minimum signature requirement for the district exceeds the

minimum signature requirement for the statewide new political party petitions at the next preceding

statewide general election, the statewide petition signature requirements shall be the minimum for

the district's new political party petition. 10 ILCS 5/10-2 (West 2006).

        The United States Supreme Court has held that systems like Illinois’s of “ ‘[d]ecennial

reapportionment appears to be a rational approach to readjustment of legislative representation in

order to take into account population shifts and growth.’ ” Political Action Conference of Illinois

v. Daley, 976 F.2d 335, 339 (7th Cir. 1992), quoting Reynolds v. Sims, 377 U.S. 533, 583-84, 2 L.

                                                  - 10 -
1-08-2440


Ed. 2d 506, 539, 84 S. Ct. 1362, 1392-93 (1964). The United States Supreme Court has also held

that 5% is a permissible minimum signature requirement for placing third-party or independent

candidates on the ballot. Jenness, 403 U.S. at 442, 29 L. Ed. 2d at 563, 91 S. Ct. at 1976; see also

American Party v. White, 415 U.S. 767, 782 n. 14, 39 L. Ed. 2d 744, 761 n.14, 94 S. Ct. 1296, 1307

n.14 (1974).

       In light of Jenness and White, we find that the requirement in section 10-2 of the Election

Code of having of a new political party file nominating petitions containing 5,000 signatures in the

first election that follows a redistricting is a reasonable and nondiscriminatory way to have a party

and its candidate demonstrate a modicum of support. Jenness, 403 U.S. at 442, 29 L. Ed. 2d at 562,

91 S. Ct. at 1976; see also American Party of Texas v. White, 415 U.S. 767, 782 n. 14, 94 S. Ct.

1296, 1307 n.14, 39 L. Ed.2d 744, 761 n.14 (1974). We also find, following Jenness and White, that

the requirement in section 10-2 of the Election Code, in elections subsequent to the first election

following redistricting, that a new party file nominating petitions containing signatures from 5% of

the qualified voters who voted in the next preceding regular election in such district is a reasonable

and nondiscriminatory way to have the new party and its candidate, Druck, demonstrate a modicum

of support in the 14th Congressional District. Jenness, 403 U.S. at 442, 29 L. Ed.2d at 562, 91 S.

Ct. at 1976; see also American Party v. White, 415 U.S. 767, 782 n. 14, 39 L. Ed. 2d 744, 761 n. 14,

94 S. Ct. 1296, 1307 n.14 (1974); Rednour, 108 F.3d at 775. In light of our finding that the 5%

requirement in section 10-2 of the Election Code for a new party and its candidate in an election

subsequent to the first election following redistricting is reasonable and nondiscriminatory, we hold

that Druck’s first and fourteenth amendment rights and his Illinois constitutional rights were not

                                                - 11 -
1-08-2440


violated, and that the federal and Illinois constitutional rights of other citizens in the 14th

Congressional District were not violated by the signature requirement. Jenness, 403 U.S. at 442, 29

L. Ed. 2d at 562-6,3 91 S. Ct. at 1976; see also American Party v. White, 415 U.S. 767, 782 n. 14,

39 L. Ed. 2d at 761 n.14, 94 S. Ct. 1296, 1307 n.14 (1974); see also Timmons, 520 U.S. at 358, 137

L. Ed. 2d at 598, 117 S. Ct. 1369 (states must enact reasonable regulations of parties, elections, and

ballots to reduce election- and campaign-related disorder). Accordingly, we affirm the SOEB’s

decision not to place Druck’s name on the November 2008 ballot because Druck obtained 7,131

signatures but was required to have 9,995 signatures in order for his nomination petitions, as the

Libertarian party candidate, to comply with section 10-2 of the Election Code. Munro, 479 U. S. at

193, 93 L. Ed. 2d at 504, 107 S. Ct. at 536 (states may require a showing of a modicum of support).

                       Challenged and Unchallenged Nomination Petitions

       Next, we examine the signature requirements for nomination petitions in section 10-2 of the

Election Code and the procedure for filing objections to nomination papers in section 10-8 of the

Election Code to determine whether the provisions, individually or collectively, violate Druck's or

voters' first and fourteenth amendment rights. Druck argues that the signature requirements in

section 10-2 of the Election Code are illusory because the signature requirements are only enforced

when objections are filed by an objector pursuant to section 10-8 of the Election Code. Therefore,

Druck maintains that the state does not have interest in the signature requirement because it is not

the state but objectors that enforce the signature requirements in section 10-2 of the Election Code.

The SOEB argues that Druck’s argument is contradicted by the plain language of section 10-8 of the

Election Code, which provides that nomination papers are deemed valid if they are in apparent

                                                - 12 -
1-08-2440


conformity with the other requirements of the Election Code.

        This issue requires this court to examine the Election Code. Illinois courts are guided by

established rules of statutory construction. “The cardinal rule of statutory construction, and the one

to which all other canons and rules must yield, is to ascertain and give effect to the true intent and

meaning of the legislature.” State Farm Mutual Automobile Insurance Co. v. Illinois Farmers

Insurance Co., 226 Ill. 2d 395, 401 (2007)(citing Progressive Universal Insurance Co. of Illinois v.

Liberty Mutual Fire Insurance Co., 215 Ill. 2d 121, 134 (2005), citing Country Mutual Insurance Co.

v. Teachers Insurance Co., 195 Ill. 2d 322, 330 (2001)). Our supreme court has consistently held that

“[t]he most reliable indicator of legislative intent is found in the language of the statute.” State

Farm, 226 Ill. 2d at 401 (citing Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 320

(2003), citing Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504 (2000)).

When evaluating a statute, we recognize that “[s]tatutory language is afforded its plain and ordinary

meaning.” State Farm, 226 Ill. 2d at 401 (citing Midstate Siding & Window Co., 204 Ill. 2d at 320,

citing Michigan Avenue National Bank, 191 Ill. 2d at 504). Courts review all provisions of a

statutory enactment as a whole. Brucker v. Mercola, 227 Ill. 2d 502, 514 (2007), citing People ex

rel. Sherman v. Cryns, 203 Ill. 2d 264, 279 (2003). We do not construe statutes in isolation and,

therefore, interpret all of the words and phrases in the statute in light of other relevant provisions of

the statute. Brucker, 227 Ill. 2d at 514, citing Cryns, 203 Ill. 2d at 279-80. Accordingly, to avoid

rendering any portion of the statute superfluous, courts must give each word, clause and sentence

of the statute, if possible, its reasonable meaning. Brucker, 227 Ill. 2d at 514, citing Sylvester v.

Industrial Commission, 197 Ill. 2d 225, 232 (2001).

                                                 - 13 -
1-08-2440


       With these principles in mind, having previously found the signature requirements at issue

in section 10-2 are reasonable and nondiscriminatory, we examine each word, clause and sentence

of section 10-8 of the Election Code. Section 10-8 of the Election Code provides, in pertinent part:

               “Certificates of nomination and nomination papers, and petitions to

               submit public questions to a referendum, being filed as required by

               this Code, and being in apparent conformity with the provisions of

               this Act, shall be deemed to be valid unless objection thereto is duly

               made in writing within 5 business days after the last day for filing the

               certificate of nomination or nomination papers or petition for a public

               question.” (Emphasis added.) 10 ILCS 5/10-8 (West 2006).

We find that Druck’s argument that nominating papers are automatically considered valid unless

objections are filed pursuant to section 10-8 of the Election Code fails to consider all the words and

phrases in section 10-8 of the Election Code. After reviewing all the words and phrases in section

10-8 of the Election Code, we discovered that section 10-8 clearly codifies two conditions precedent

that must be complied with in order for nomination papers to be valid: (1) the nomination papers

have to be filed as required by the Code, and (2) the nomination papers have to be in apparent

conformity with the provisions the Election Code. 10 ILCS 5/10-8 (West 2006). Before the

nomination papers are deemed valid, it is clear that the nomination papers have to be filed with the

right election authority and the nomination papers have to be in apparent conformity with the Code's

provisions, like the signature requirements in section10-2 of the Election Code. 10 ILCS 5/10-8

(West 2006). Accordingly, we find that section 10-8 of the Election Code imposes conditions

                                                - 14 -
1-08-2440


precedent before nomination papers are deemed valid. 10 ILCS 5/10-8 (West 2006).

       We note that nomination papers for a congressional office are to be filed with the SBOE. 10

ILCS 5/10-6 (West 2006). We also note that section 10-14 of the Election Code provides that the

SBOE is required to certify to the county clerk the name of each candidate whose nomination papers

have been filed with the SBOE and direct the county clerk to place such candidates' names on the

official ballot for the general election. 10 ILCS 5/10-14 (West 2006); see also Kozel, 126 Ill. 2d at

68. This court has held that the election official with whom the nomination papers have been filed,

herein the SBOE, has a duty, before he or she certifies a candidate's name for placement on the

ballot, to examine the nominating papers to determine whether upon their face they are in apparent

conformity with the Election Code. Jenkins v.McIlvain, 338 Ill. App. 3d 113, 117 (2003); North v.

Hinkle. 295 Ill. App. 3d 84 (1998). Nomination petitions that on their face lack the number of

signatures required for ballot access in section 10-2 are not in conformity of the Election Code. 10

ILCS 5/10-2 (West 2006). Section 10-14 of the Election Code empowers the SBOE to certify and,

therefore, to prevent a candidate's name from being placed on the ballot if his nomination papers are

not valid. 10 ILCS 5/10-14 (West 2006); also see Jenkins, 338 Ill. App. 3d at 117; Hinkle, 295 Ill.

App. 3d at 87. By requiring an election official to certify nomination papers for ballot access, the

SBOE, like the objector, can prevent a candidate from gaining access to the ballot. Accordingly,

section 10-8 makes it clear that there are conditions precedent that must be complied with for

nomination papers to be valid, and section 10-14 makes it clear that election officials must certify

a candidate's nomination papers as valid in order for the candidate's name to appear on the ballot.

Jenkins, 338 Ill. App. 3d at 117; Hinkle, 295 Ill. App. 3d at 87.

                                               - 15 -
1-08-2440


        We find, based upon our reading of the Election Code, (1) that section 10-2 of the Election

Code imposes signature requirements; (2) that section 10-8 imposes conditions precedent for

nomination papers to be valid before a candidate's name is placed on the ballot; (3) that section 10-14

requires the SBOE, the election authority with whom the nomination papers are filed, to certify the

papers; and (4) that, if the nomination papers are valid on their face and the election official does not

remove the candidate's name from the ballot, section 10-8 provides a vehicle for an objector to

challenge the nomination papers. 10 ILCS 5/10-2, 10-8 (West 2006). Reviewing sections 10-2, 10-

8, and 10-14 of the Election Code, it is clear that the Election Code gives the SBOE the power to

invalidate a congressional candidate's nominating petitions. Jenkins v. McIlvain, 338 Ill. App. 3d

113, 117 (2003), citing North v. Hinkle, 295 Ill. App. 3d 84, 85, 87-89 (1998). In light of the

preceding, Druck is incorrect when he argues that only objectors enforce the signature requirements

in section 10-2 of the Election Code. Therefore, we find that Druck’s reading of sections 10-2 and

10-8 is inconsistent with the provisions in the Election Code. Brucker, 227 Ill. 2d at 514, citing

Sylvester, 197 Ill. 2d at 232.

      New Party Congressional Elections in Districts Versus New Party Statewide Elections

        Next, Druck argues that the 5% signature requirement for a new party and its candidate

formed in a district less than the entire state restricts ballot access and violates his constitutional

rights because, if the new party is formed in the entire state and runs candidates in every

congressional district, it would be required to obtain a smaller number of signatures: 1% of the voters

who voted in the state or 25,000 signatures, whichever is less.

        The SOEB argues that Druck has forfeited this issue because this argument was not the basis

                                                 - 16 -
1-08-2440


of his constitutional challenge below. According to the SOEB, the focus of Druck’s constitutional

challenge is the application of a 5,000-signature requirement in the first election following

redistricting in a given congressional district as compared with the 5% requirement in elections that

are subsequent to the first election following redistricting. The SOEB also argues that Druck lacks

standing to raise this issue because there is no evidence that the Libertarian party sought to field

candidates in all of the congressional districts.

        We have found that states have a right to enact reasonable regulations for parties, elections,

and ballots to reduce election and campaign disorder. We have also found that the signature

requirements in section 10-2 for new parties and their candidates, (1) signatures from 5,000 voters

for the first election that follows redistricting and (2) signatures from 5% of the voters in the district

for the election subsequent to the first election following redistricting, are reasonable and

nondiscriminatory. There is no evidence in this record that indicates it is unreasonable or

discriminatory for the State to have one signature requirement for new parties formed in the entire

state and a different signature requirement for new parties formed in districts.

        We also note that Druck is a Libertarian candidate for election in the 14th Congressional

District, and he is not a candidate with a new party formed in the entire state. Second, we note that

there is no evidence in the record that the Libertarian party was formed for the entire state or

attempted to run candidates in all 19 congressional districts. Third, we note that there are no other

Libertarian party candidates from other districts that are parties to this appeal. Fourth, there is no

evidence in the record that the minimum signature requirement for the district exceeds the minimum

signature requirement for statewide new political party petitions, thus bringing into play the state-

                                                  - 17 -
1-08-2440


wide petition requirements. Accordingly, we see no need to consider the signature requirements for

a new party formed in the entire state. DeLuna v. Burciaga, 223 Ill. 2d 49, 82 (2006) (we forgo the

determination of issues unnecessary to the outcome of the case).

                                         CONCLUSION

        In light of the foregoing, we affirm the SOEB’s invalidation of Druck’s nomination papers

and his removal from the ballot for the November 4, 2008, election in the 14th Congressional

District.

        Affirmed.

        CAMPBELL, J., and GALLAGHER, J., concur.




                                              - 18 -